*1266Petitioner commenced this CPLR article 78 proceeding challenging a determination rendered after a tier III disciplinary hearing finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the subject determination has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, given that petitioner has been accorded all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Delgado v New York State Dept. of Corrections, 62 AD3d 1069, 1070 [2009]; Matter of Williams v Fischer, 60 AD3d 1229 [2009]).
Peters, J.P, Rose, Lahtinen, Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.